Citation Nr: 0714323	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-17 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder to include as secondary to exposure to ionizing 
radiation.

2.  Entitlement to an increased initial rating for a lumbar 
spine degenerative disc disease with history of herniated 
nucleus pulposus, in excess of 60 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
August 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied service connection for an eye disorder and an 
increased rating for bilateral hearing loss.  This matter 
also comes before the Board from a May 2005 rating decision 
which granted service connection for a lumbar spine condition 
with degenerative disc disease, and assigned an initial 60 
percent rating.  An appeal of a denial of service connection 
for asbestosis which was also on appeal from the September 
2002 decision was rendered moot by the RO's July 2005 grant 
of this issue.  


FINDINGS OF FACT

1.  The competent medical evidence reflects that the 
veteran's eye disorders are not related to service, to 
include radiation exposure.

2.  The veteran's service-connected lumbar spine degenerative 
disc disease with history of herniated nucleus pulposus , 
with right side radiculopathy at L4-5, S1 and left side 
radiculopathy at L5-S1 is currently manifested by pronounced 
intervertebral disc disease with recurring attacks and 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

3.  Evidence of unfavorable ankylosis of the entire 
thoracolumbar spine, or of lumbar spine fracture, is not of 
record.

4.  The combined orthopedic and neurological manifestations 
from the lumbar spine disorder are equal to no more than 
severe loss of lumbar motion, with neurological 
manifestations of moderate right side radiculopathy at L4-5, 
S1 and moderate left side radiculopathy at L5-S1.

5.  The veteran has level XI hearing acuity in the service-
connected right ear and level I hearing acuity in the 
service-connected left ear.


CONCLUSIONS OF LAW

1.  A bilateral eye disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2006).

2.  The criteria for a disability rating in excess of 60 
percent for a lumbar spine degenerative disc disease with 
history of herniated nucleus pulposus, with right side 
radiculopathy at L4-5, S1 and left side radiculopathy at L5-
S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293, (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5243, 4.124a, Diagnostic Code 8520 (2006).

3.  The criteria for a rating in excess of 10 percent 
disabling for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.85, 4.86 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claims on appeal were 
received in August 2001 for service connection for the back 
and eye disorders and increased rating for hearing loss.  The 
veteran was initially notified of the VA's duty to assist for 
service connection and increased rating for these issues in a 
December 2001 letter.  This letter provided initial notice of 
the provisions of the duty to assist as pertaining to 
entitlement to service connection and increased rating, which 
included notice of the requirements to prevail on these types 
of claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claims.  An additional duty to assist letter was issued 
in November 2003 addressing these issues.  

Regarding the claim of entitlement to an increased initial 
rating for the lumbar spine disability, the AOJ decision that 
is the basis of the appeal was for service connection for a 
back disorder, and was favorably decided in May 2005 after 
VCAA notice provided by letters dated in December 2001 and 
November 2003.  The issue of the evaluation assigned is a 
"downstream" issue.  The Board notes that the VA General 
Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to claims for 
higher initial ratings, where VCAA notice has already been 
provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  

The duty to assist letters specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Again any failure in these documents to provide 
the veteran with the correct law addressing the issue of new 
and material evidence, is nonprejudicial in that his claim is 
being reopened by the Board.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical and personnel records were previously obtained and 
associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examinations of April 2005, which 
included examination of the veteran and review of the record.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with a letter 
advising him of the Dingess case and notified him of the type 
of evidence necessary to establish the degree of disability 
and earlier effective dates for this matter.  

II. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006).  To make a showing of chronic disease in service, a 
combination of manifestations is required that is sufficient 
to be identified as the disease entity and sufficiently 
observable to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (2006).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  Service 
connection may be granted for any disease that is diagnosed 
after discharge, when the evidence establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the United States Court of Appeals for Veterans Claims 
(Court). See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  A "radiation-
exposed veteran" is some one who participated in a 
"radiation-risk activity" which includes on site 
participation in Operation REDWING.  38 C.F.R. §§ 
3.309(d)(3)(v)(M).  

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Diseases presumptively service-connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure. 38 C.F.R. § 3.311(b)(5).  The 
procedural advantages prescribed in 38 C.F.R. § 3.311 will 
also apply to any other claimed condition provided that the 
veteran has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert, supra.  

The veteran alleges he has an eye condition due in part to 
exposure to ionizing radiation while participating in nuclear 
testing at Eniwetok and Bikini Islands in June 1956 during 
operation REDWING.  He alleged that his eyes "water" from 
the flash from the nuclear bomb detonations.  

Under 38 C.F.R. § 3.303(c) (2006) congenital or developmental 
disorders, including refractive errors of the eyes, are not 
diseases or injuries for the purpose of VA disability 
compensation.

Service personnel records reveal that the veteran served 
aboard the U.S.S. ESTES (AGC-12) between December 1955 and 
July 1956, which encompasses the period this ship 
participated in Operation REDWING.  He is thus a "radiation 
exposed" veteran under 38 C.F.R. § 3.309 (d)(3)(v)(M).  

The veteran's December 1952 enlistment examination revealed 
his eyes to be normal, 20/20 right and left, passed red and 
green color examination.  In February 1953 he was seen for 
complaints of headaches for the past few weeks and gave a 
history of wearing glasses as a child up to the age 11, but 
not since.  The provisional diagnosis was eye strain.  In 
June 1963 he complained of some trouble with his eyes for the 
past few days and claimed that his eyes "jump" and would 
not stay still at times.  On examination, his pupils were 
reactive to light, his extraocular movement (EOM) and fundi 
were all normal with no headaches.  The impression was 
temporary muscle spasm and he was advised to return if the 
problem persisted.  There is no record of subsequent such 
problems with his eyes or of any other eye problems for that 
matter, other than treatment for visual acuity with 
corrective lenses.  He was noted to be treated for Bells 
Palsy on the right side of his face, which included a 
drooping right eyelid, but no complaints specific to the eyes 
themselves in March 1966.  Repeated periodic-type evaluations 
from May 1966 through the March 1972 separation examination 
reveal that he had mild refractive error shown in which the 
right eye was 20/25 correctible to 20/20.  The left eye 
remained at 20/20.  Otherwise the eyes were normal on these 
repeated examinations and he also denied eye trouble other 
than a brief childhood history of wearing glasses between 
ages 9 and 11 in the accompanying reports of medical history. 

Eye problems are not shown in the VA records until February 
2001, when he was seen in optometry for complaints of 
temporarily losing the vision in his left eye when he turns 
his head.  This had happened in the morning and had been 
going on intermittently for a while.  He denied trauma or 
diabetes.   Nobody was following him for carotid disease.  
The impression was amaurosis fugax, left eye likely 
associated with carotid artery disease.  His ocular health 
was normal.  The optometrist explained that his eyes tearing 
up were likely a reflex associated with dry eye, sinus 
congestion or allergies.  Plans were made for him to undergo 
carotid studies.  A July 2001 new patient examination noted 
the findings from the February 2001 optometry examination and 
also noted that the veteran gave a history of being present 
for the dropping of the first H-bomb with radiation exposure 
at Eniwetok and Bikini Islands.  No opinion was given as to 
whether there was any relationship to such exposure and his 
eye complaints.  

A February 2002 eye treatment record revealed that the 
veteran gave a past history of a flash trauma in 1956 from 
witnessing a H-bomb test.  He also gave a history of 
amarousis fugax, carotid endarectomy, carotid arteriogram in 
April 2001.  Following the examination the impression was no 
signs or symptoms from carotid artery disease, dry eye and 
hyperopic astigmatism with presbyopia.  His eye problems were 
explained in detail.  No opinion as to the etiology of the 
eye problems were given.  

VA records from 2002 to 2004 were silent for eye disorders.  
A January 2004 optometry follow-up revealed he was seen to 
replace a lost pair of glasses.  His review of systems 
reflect that he had a carotid artery disease status post 
endarectomy on the left side and a 50 percent stenosis on the 
right.  His past eye history was noted to have episodes in 
the past of amaurosis but this stopped after the endarectomy.  
Physical findings revealed reticular degeneration in each 
eye.  The impression was that the retinal health was stable 
in each eye, and presbyopia.  

The veteran testified in September 2004 that he witnessed the 
H-bomb tests aboard the deck of the U.S.S. Estes and he 
indicated that he received an eye burn and had to wear eye 
patches for a few days afterwards.  He testified that his eye 
sight has worsened, though he speculated that may be due to 
age.  He testified that he also had sensitivity to bright 
lights and watery eyes.   

The report of a February 2006 VA optometry annual visit 
revealed the veteran to claim his distance vision seemed 
good, but his near vision had worsened over the past year.  
He complained of cluster headaches around the left temple, 
lasting just a few seconds.  This has been present since the 
last surgery for brain cancer.  Along with the headaches, he 
complained of blurring that occurred after 5-10 minutes of 
reading.  He had a history of brain and lung cancer surgery 
prior to his last examination in 2005.  He was no longer on 
chemotherapy and cancer free.  His past eye history was 
negative for loss of vision and negative for trauma.  He did 
have a positive family history of glaucoma.  Following the 
examination he was diagnosed with cataracts in each eye, 
compound hypermetropic astigmatism (CHA) with presbyopia both 
eyes and dry eye syndrome exacerbated by chemotherapy.  

A May 2006 "C & P LPN history note" gave a history of both 
eyes being injured by "burn" but provided no opinion as to 
the possible connection of such injury to his current eye 
problems.  He was noted to wear glasses for 20 years.  

A review of the evidence does not reflect that at any point 
any eye disorder shown in the record falls within the 
criteria for a presumptive disease secondary to exposure to 
radiation.  Thus even though he participated in atmospheric 
testing recognized as a radiation risk activity, presumptive 
service connection is not warranted under 38 C.F.R. §§ 3.309, 
3.311.  

As to whether service connection is warranted on a direct 
basis, including based on his radiation risk activity, there 
is no medical opinion of record specifically linking his eye 
problems most recently diagnosed with cataracts in each eye, 
compound hypermetropic astigmatism (CHA) with presbyopia both 
eyes and dry eye syndrome, to service or any service 
activity.  Although he was treated in service for a 
refractive error that specifically affected the right eye, 
such condition is congenital and not subject to service 
connection.  38 C.F.R. § 3.303(c) (2006).  The instances of 
"eye strain" treated in February 1953 and the temporary 
muscle spasm affecting the eyes in June 1963 were acute and 
transitory episodes, with no evidence of subsequent problems 
of this nature shown thereafter.  

The veteran's exposure to a nuclear test "flash" or "burn" 
was noted in some of the post-service eye treatment records, 
yet none of the records documenting this exposure gave an 
opinion specifically linking his eye problems to such 
exposure.  In fact the eye treatment records suggest other 
nonservice connected causes for eye problems such as 
amaurosis which appeared to be related to carotid artery 
disease and which stopped after he underwent endarectomy.  
Other eye problems such as dry eye appeared to be linked to 
sinus congestion or allergies.  None of the post-service 
records provide an opinion suggesting a direct link to 
service may be warranted.  The Board thus finds that the 
preponderance of the evidence is against a grant of service 
connection for an eye disorder to include as secondary to 
exposure to ionizing radiation.  

As the preponderance of this evidence is against a grant, 
there is no basis for application of reasonable doubt.  

III. Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7 (2006).     

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10 (2006).  

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995)  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2006).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2006).  It is the intention of the VA 
Schedule for Rating Disabilities (Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59 
(2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

A.  Lumbar Spine

The veteran contends that his lumbar spine disorder is more 
severe than the current 60 percent evaluation in effect since 
initial entitlement. 

The RO has evaluated the veteran's lumbar spine disability 
under the criteria for intervertebral disc syndrome in effect 
prior to September 23, 2002.  During the pendency of this 
appeal, multiple revisions were made to the Rating Schedule 
for intervertebral disc syndrome.  Effective September 23, 
2002, the criteria for adjudicating intervertebral disc 
syndrome was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Furthermore, on August 26, 2003, the rating criteria for all 
spinal disabilities, including intervertebral disc syndrome 
were revised and published in the Federal Register.  See 66 
Fed. Reg. 51454-51458 (Sep 26, 2003) (now codified as amended 
at 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243).  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005)).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

The RO granted service connection for the veteran's back 
disorder in May 2005 and assigned an initial 60 percent 
rating effective the date of his August 2001 service 
connection claim.  

Private hospital records from May 1994 reveal that the 
veteran underwent microscopic lumbar discectomy of the L4/5 
central for a herniated nucleus pulposus.  In addition to the 
herniated disc at this level, the diagnostic test results 
such as X-ray and myelogram also revealed a bulge/possible 
herniation at L5-S1.  

A July 2001 VA new patient evaluation revealed the veteran 
gave a history of a back injury in service.  A review of the 
musculoskeletal system was positive for his buttocks being 
painful if he walked a fast pace.  He could stroll through 
the woods to hunt all day without problems.  He felt some 
flexibility loss in the spine and realized his lack of 
exercise and weight was a contributing factor.  On physical 
examination for back curvature, mobility and pain were within 
normal limits.  

An April 2004 VA record revealed that the veteran complained 
that he sustained a back injury when he made a sudden twist 
while fishing.  He had pain near the belt line on both sides.  
This was a chronic problem and has existed since 1964.  He 
had back surgery in the past.  He had pain described at a 
level 7, which was chronic and intermittent.  It was relieved 
by sitting still, aggravated by changing positions.  He had 
radiation.  His pain kept him from bending, bathing, or 
lifting his left leg.  

Private treatment records from 2004 to 2005 focused on cancer 
treatment with no significant findings regarding the lumbar 
spine.  

The veteran testified in September 2004 that he had surgery 
about 10 years ago on his back.  He indicated he had numbness 
in both legs with them going "to sleep" with the left worse 
than the right.  He indicated that the only treatment he was 
now getting was posture and exercise therapy.  

A March 2005 functional assessment for the wheelchair 
revealed him to have a brain tumor, status post craniotomy in 
December 2004.  His upper and lower extremities were 
functional.  He was ambulatory and needed minimal to moderate 
assistance.  

In April 2005 the veteran underwent a VA spine examination.  
He was noted to have injured his back doing heavy lifting in 
service and was in traction 30 days.  He had surgery in 1994 
on the L3-4 disc.  Review of systems revealed he never had 
any genitourinary complaints, no fecal incontinence.  He had 
daily foot or leg weakness, never numbness.  He never had 
visual dysfunction, nor paresthesia.  He denied falls or 
dizziness.  However he did have daily unsteadiness.  He had 
weekly flare-ups of back symptoms.  His average duration of 
the flare-ups was one day and were of moderate severity.  He 
claimed 100 percent additional limitation of motion during 
flare-ups.  Aggravating factors were overexertion, walking--
especially uphill, bending, stress.  He indicated that it was 
hard to stand or shave, etc.  Rest alleviated his symptoms.  
He had right leg symptoms beginning in 2004, with difficulty 
standing and walking.  He could hunt small game before that.  
He complained of fatigue, mild decreased motion, with no 
stiffness, mild spasm and mild weakness with the pain 
localized to the low back.  The pain was described as mild, 
frequent and no radiation.  He used 1 cane and a walker, but 
could only walk a few yards.  

Physical examination revealed him confined to a wheelchair, 
with his gait exhibiting poor propulsion.  He was weak and 
needed help to stand.  He could take a few steps with 
assistance.  There was no abnormal spine curvatures or other 
deformity noted.  He also had no ankylosis of the 
thoracolumbar spine.  There was no lumbar sacrospinalis on 
the left or right, specifically, there was no spasm, atrophy, 
guarding, pain with motion, tenderness or weakness.  Range of 
motion was 0-34 degrees flexion with no pain, 0-10 degrees 
extension with pain at 10, right lateral flexion 0-8 with 
pain at 8, left lateral flexion 0-7 with pain at 5-7, right 
rotation 0-4 with pain throughout and left rotation 0-7 with 
pain at 3-7.  He had the additional loss of motion by pain, 
weakness and lack of endurance at 10 degrees flexion, 8 
degrees left lateral flexion, 5 degrees right lateral 
flexion, 3 degrees left lateral rotation and the whole range 
of right lateral rotation at 0-4 degrees following repetitive 
use.  Pain was the major functional impact.  He had to use a 
walker for support during range of motion and one person 
standing by in case he lost balance.  

On motor examination his left and right lower extremity 
muscle strength on hip flexion and extension, knee extension, 
ankle plantar and dorsiflexion and great toe extension all 
measured 3, which equals active movement against gravity.  On 
sensory examination his right and left upper and lower 
extremities all showed impaired sensation on vibration, pain, 
light touch and position sense.  He had peripheral neuropathy 
in a glove and stocking distribution.  His reflexes were all 
hypoactive 1+ on the left and right upper and lower 
extremities.  There was no vertebral fracture.  X-rays showed 
post surgical changes on L4-5, degenerative joint disease 
(DJD) changes to L4 to S1, mild loss of lumbar lordosis and 
minimal scoliosis.  Electrodiagnostic study results EMG/NCV 
of the lower limbs showed moderate peripheral neuropathy, 
symmetrical radiculopathy right side at L4-5, S1 and left 
side radiculopathy at L5-S1.  

Regarding the functional effects from the back disorder, the 
veteran was noted to currently do some work as a mayor, but 
was not able to work since 2004 as he has been too weak.  His 
hands shook so that he could not hold a pen.  He only went to 
his office for 1 hour a week and was unable to stand and walk 
much, but needed a wheelchair and walker for support.  He 
also had a cane.  He could walk from one room to another.  He 
was unable to drive.  

The diagnosis was degenerative disc disease of the lumbar 
spine.  He had significant occupational effects including 
problems with lifting, carrying, weakness or fatigue, and 
decreased manual dexterity.  He had decreased strength and 
lower extremity pain.  These problems resulted in increased 
absenteeism.  He was noted to have deteriorated since his 
surgery for a brain tumor and lung cancer.  He was confined 
to a wheelchair.  He still worked as a mayor but mostly kept 
in touch with his office via the phone.  He had severe 
limitations to his activities of daily living and could do no 
exercise, sports, recreation since 2004.  He had not driven 
since his November 2004 surgery.  He needed assistance in 
bathing and dressing.  There was mild limitation on feeding, 
toileting and grooming.  He could only walk a few yards.  He 
needed support standing due to leg and arm weakness and could 
go from one room to another using a walker.  He was unable to 
climb, bend or stoop.  His back bothered him anytime he would 
stand or walk.  His pain eased with sitting or resting.  

A May 2006 VA examination for lung cancer noted the veteran 
to be confined to a wheelchair because of right leg weakness 
causing unsteady gait.  The rest of the examination focused 
on his cancer symptoms.  

A May 2006 C & P LPN history note gave a history of the 
veteran having injured his back in service.  He was noted to 
be using a walker and wheelchair.  He had muscle fatigue and 
weakness and reported cramps in his left leg, left calf and 
weakness in his right leg.  This occurred daily.  His spine 
had pain and radiation of pain.  He reported daily pain and 
was not able to stand for 5 minutes without pain.  The pain 
radiated to both hips, but mostly to the right hip.  His 
right foot big toe dropped and he had right foot pains daily.  
He was in a wheelchair due to poor balance as the right leg 
was weaker.  He used a walker from one room to another.  His 
functional limitations were described as identical to those 
reported in the April 2005 examination.  



Increased Rating Lumbar spine under Pre-September 23, 2002 
Regulations

The veteran is presently in receipt of a 60 percent 
disability rating, which was awarded by the RO under the pre-
September 2002 regulations for intervertebral disc syndrome 
which contemplates both orthopedic and neurological 
manifestations.  This is the maximum rating allowable for 
intervertebral disc syndrome and above the maximum rating for 
lumbar strain or limited motion.  There is no evidence that 
the veteran suffers from residuals of a fractured vertebra 
with cord involvement, bedridden or requiring leg braces, 
thus a higher rating is not warranted under Diagnostic Code 
5285 in effect prior to September 26, 2003.  Nor is there 
evidence of ankylosis at an unfavorable angle with marked 
deformity involvement of other joints, thus a higher rating 
is not warranted under Diagnostic Code 5286 in effect prior 
to September 26, 2003.

Regulations in effect September 23, 2002 to September 25, 
2003-Orthopedic Manifestations

The veteran is already in receipt of the maximum 60 percent 
rating for intervertebral disc syndrome based on 
incapacitating episodes.  

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The veteran's degenerative disc 
disease can also be evaluated based on separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, if this provides 
for a higher evaluation than that based on incapacitating 
episodes.  Thus the Board shall consider whether the combined 
orthopedic and neurological manifestations shown can combine 
to a rating higher than 60 percent.   

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
which remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
lumbar spine motion would have to be "severe."  The 
veteran, whose limitation of motion is shown to be severe in 
all planes on the most recent April 2005 VA examination, 
clearly meets the criteria for the maximum rating under this 
criteria.  Thus the veteran's lumbar spine disorder clearly 
meets the criteria for a 40 percent rating under Diagnostic 
Code 5292 in effect between September 23, 2002 to September 
25, 2003.  This is the maximum allowable rating under the 
criteria.  

However, he would not meet the criteria for a 40 percent 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) in effect 
since September 25, 2003, in that his forward flexion was 
limited to 34 degrees without pain, and with no additional 
limitation to 30 degrees or less on repetitive motion shown.  
This motion which falls between 30 and 60 degrees would only 
meet the criteria for a 30 percent rating under the General 
Rating formula.  Again, he is without ankylosis or fracture 
of the spine, thus a higher rating for ankylosis is not 
warranted under this formula.  

Thus the evidence reflects that the veteran's orthopedic 
manifestations are 40 percent disabling under the old 
criteria only.  A rating in excess of 60 percent disabling is 
not warranted for the intervertebral disc syndrome under 
orthopedic manifestations.  

Regulations in effect September 23, 2002-- Neurological 
Manifestations and appropriateness of combining them with the 
Orthopedic evaluations

The Board now determines whether there a separate evaluation 
of the veteran's claimed radiculopathy may be appropriate.  
If so such evaluation can only be granted effective September 
23, 2002, and would be rated under the provisions of 38 
C.F.R. Part 4, Diagnostic Code 8520 as analogous to 
impairment of the sciatic nerve.  Under Diagnostic Code 8520, 
pertaining to paralysis of the sciatic nerve, mild incomplete 
paralysis warrants a 10 percent disability rating, moderate 
incomplete paralysis warrants a 20 percent disability rating, 
moderately severe incomplete paralysis warrants a 40 percent 
disability rating, and severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent disability 
rating.  An 80 percent disability rating is warranted for 
complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
See 38 C.F.R. 
§ 4.121a, Diagnostic Code 8520 (2006).

Based on the findings from the April 2005 VA examination 
which determined that electrodiagnostic studies had diagnosed 
moderate lumbar radiculopathies affecting both the right and 
left lower extremities, the Board finds that separate 20 
percent ratings are warranted for each leg.  However a higher 
rating for moderately severe incomplete paralysis is not 
warranted based on these specific findings from the April 
2005 VA examination, which following examination of the 
veteran, including sensory examination, as well as review of 
the electrodiagnostic studies, determined that the veteran 
has a symmetrical radiculopathy right side at L4-5, S1 and 
left side radiculopathy at L5-S1, which was described as 
"moderate."  As the examiner declined to classify such 
radiculopathy affecting both legs as "moderately severe" 
and there is no other medical evidence classifying this 
radiculopathy as such, the preponderance of the evidence is 
against separate ratings in excess of 20 percent for each 
leg.    

The Board finds that combining the separate orthopedic and 
neurological manifestations of the veteran's lumbar spine 
disorder adds to a total of 62 percent disabling, which 
rounds down to 60 percent disabling, when adding the 40 
percent rating for orthopedic impairment, the 20 percent for 
the left leg impairment, and the 20 percent for the right leg 
impairment.  See 38 C.F.R. § 4.25 (2006).  Thus consideration 
of separate ratings for the neurological manifestations under 
the revised criteria would not be more favorable to the 
veteran in this case when they are combined with the 
orthopedic manifestations, as the combined rating equals the 
60 percent rating currently assigned for Diagnostic Code 5293 
in effect prior to September 23, 2002.   

Consideration of separate ratings for the neurological 
manifestations is not appropriate in this instance where a 60 
percent rating had awarded by the RO under the pre September 
23, 2002 criteria for intervertebral disc syndrome, which 
already contemplates both orthopedic and neurological 
manifestations.  A separate rating for neurological 
manifestations would violate the rule against pyramiding in 
this case.  See 38 C.F.R. § 4.17.  

In sum, the preponderance of the evidence does not support a 
rating in excess of the current 60 percent initial rating for 
the veteran's lumbar spine disability under 38 C.F.R. § 5293 
in effect prior to September 23, 2002.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). Therefore, the 
claim is denied.

B.  Hearing loss

The Rating Schedule establishes the eleven auditory acuity 
levels and is currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2006).  Table VI, "Numeric Designation 
of Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination," is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone threshold average intersect.  38 C.F.R. § 
4.85(b) (2006).  Table VIa, "Numeric Designation of Hearing 
Impairment Based Only on Puretone Threshold Average," is used 
to determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc., or when indicated under the 
provisions of 38 C.F.R. § 4.86 (2006). 38 C.F.R. § 4.85(c) 
(2006).  Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing.  The percentage evaluation is 
located at the point where the row and column intersect.  38 
C.F.R. § 4.85(e) (2006).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa. 38 C.F.R. § 4.85(d) (2006).

Additionally, the schedular criteria stipulate that, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(a) (2006).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral. 38 C.F.R. § 4.86(b) (2006).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a) (2006).

Service connection for bilateral hearing loss was granted in 
a February 1982 rating decision which assigned an initial 10 
percent rating.  The veteran filed his claim for an increased 
rating in August 2001.  

On the November 2003 VA audiological examination, the 
veteran's right ear pure tone threshold average 115+ 
decibels; his speech recognition was 0 percent. Applying 
these numbers to Table VI, this results in a classification 
of Level XI.  His average left ear pure tone threshold was 
34; his speech recognition was 92 percent. Applying these 
numbers to Table VI, this results in a classification of 
Level I.

The veteran testified at his September 2004 hearing that he 
has been told that a hearing aid would not help his hearing 
problems.  He indicated that he cannot hear at all in the 
right ear and that an implant to transfer sound from the left 
to right ear was suggested as a treatment option.  

On the April 2005 VA audiological examination, the veteran's 
right ear pure tone threshold average was 105 decibels; his 
speech recognition was no response (NR), which equals 0.  
Applying these numbers to Table VI, this results in a 
classification of Level XI.  His average left ear pure tone 
threshold was 46, his speech recognition was 96 percent.  
Applying these numbers to Table VI, this results in a 
classification of Level I.

Combining the scores of Level XI for the right ear and Level 
I for the left ear in the manner set forth in Table VII 
results in a 10 percent evaluation for left ear hearing loss 
under Diagnostic Code 6100 (2006). 

Accordingly, the Board concludes that the preponderance of 
the evidence does not support an evaluation in excess of 10 
percent disabling for the veteran's service-connected 
bilateral hearing loss.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991). Therefore, the claim is denied.

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2005).  In this case, the Rating Schedule is 
not inadequate for evaluating the veteran's lumbar spine 
disability or bilateral hearing loss.  In addition, it has 
not been shown that the lumbar spine disability or hearing 
loss has required frequent periods of hospitalization or has 
produced marked interference with all types of employment.  


ORDER

Service connection for an eye disorder is denied.

An initial rating in excess of 60 percent disabling for the 
veteran's lumbar spine disorder with degenerative disc 
disease and history of herniated nucleus pulposus, with 
moderate right side radiculopathy at L4-5, S1 and moderate 
left side radiculopathy at L5-S1 is denied.  

A disability rating in excess of 10 percent disabling for 
bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


